Appeal from a decision of the State Industrial Board, dated October 18, 1939, made under the Workmen’s Compensation Law, which reversed an award of compensation previously granted by a referee and dismissed the claim on the ground that the claimant did not receive an accidental injury arising out of and in the course of his employment. Claimant was employed as a janitor and resided across the street from his place of employment. He went home for supper and while crossing the street on his return to the apartment to look after the fires, was struck by an automobile and killed. Decision unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ. [See post, p. 941.]